Citation Nr: 0824366	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  04-03 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a digestive disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In July 2005, the veteran testified at a hearing before a 
decision review officer (DRO).  A copy of the hearing 
transcript has been associated with the claims file.  The 
record reflects that the veteran opted for a hearing before 
the DRO instead of a hearing before the Board, as indicated 
by the May 2005 Point of Contact form and Hearing Appeal 
Option form dated in January 2003.

The case was remanded in October 2007 for further 
development. 


FINDING OF FACT

There is no competent medical evidence of a causal 
relationship between the current digestive disorder and 
service, and this disorder was not shown within one year 
following service.


CONCLUSION OF LAW

The veteran's digestive disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303. 3.304. 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

Under 38 U.S.C.A. § 5103, upon receiving a complete or 
substantially complete application for benefits, VA must 
notify the claimant of the information and medical or lay 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  See 38 C.F.R. § 3.159(b), as amended by 73 Fed. 
Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(1), and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  Moreover, 
VA must also provide the statutory notice of information and 
evidence needed to substantiate a claim, including 
generalized notice as to the disability rating and effective 
date elements of a service connection claim, before it awards 
service connection, an initial disability rating, and an 
effective date in a decision issued after the enactment of 
the VCAA.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess v. Nicholson, 19 Vet. App. 273 (2006).  Here, the 
veteran received initial VCAA notice in April 2002  and 
subsequent development notices in October 2006, March 2006 
letter, and January 2008, which essentially satisfied the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes private medical records and 
statements from the veteran addressing the severity of his 
service connected disabilities.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  Further, the veteran has been 
afforded a comprehensive VA examination in conjunction with 
this appeal, addressing the disorder at issue.  In sum, all 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Legal Criteria and Factual Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 
 
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 
 
Also, certain chronic diseases including organic neurological 
disorders may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records indicate complaints of 
and treatment for abdominal or stomach problems in March 
1968, April 1968, July 1968, and August 1968, with diagnoses 
of gastritis, chronic gastritis, and esophagitis.  The 
separation examination, however, was negative for any gastric 
condition and frequent indigestion. 
 
The post-service medical record indicates repeated complaints 
of abdominal and gastric pain, repeated diagnoses of chronic 
epigastric pain and chronic abdominal pain, and intermittent 
diagnoses of diarrhea, for the period from April 1983 to 
August 1985, and from April 1994 to November 2005.  The 
record specifically reflects the following: a February 1985 
radiology report indicating a moderate-sized hernia, with 
minor reflux noted; an April 1996 diagnostic report 
indicating a normal right upper quadrant ultrasound status-
post cholecystectomy; a March 2003 note indicating a 
diagnosis of irritable bowel syndrome; March 2003 notes 
indicating that, although the veteran was diagnosed as having 
gastroesophageal reflux disease for many years, a lack of 
response to therapy suggested that gastroesophageal reflux 
was not the source of his xiphoid area pain; a March 2003 
colonoscopy report indicating that diverticular disease was 
prominent in the sigmoid colon; a July 2000 report indicating 
that esophagogastroduodenoscopy was negative, with 
unremarkable esophagus and stomach, no evidence of 
esophagitis, gastritis, or ulcers, and with the duodenal bulb 
showing some nodularity, but without any inflammation, with a 
notation that the veteran's epigastric sensitivity to touch 
was most likely of psychological origin; and a September 2000 
report indicating that computed tomography of the abdomen was 
unrevealing. 
 
The veteran underwent a VA examination in January 2008.  The 
veteran told the VA examiner that he suffers from heartburn 
and nausea.  The examiner noted no vomiting, hematemesis, 
melena, gastrectomy, diarrhea, constipation, peritoneal 
adhesions, or incapacitation due to stomach.  Upon physical 
examination, the examiner noted no tenderness in the abdomen.  
A colonscopy showed internal hemorrhoids and diverticular 
disease.  The examiner rendered a diagnosis of diverticular 
colon disease, nonbleeding, internal hemorrhoids and 
gastroesophageal reflux disease.  The examiner, after review 
of the claims file, opined that the veteran's current 
digestive disorder was not related to his service.  His 
rationale was premised on the fact that the veteran was in 
service from 1966 to 1968, and he did not have GI disorders 
mentioned above during service as evidenced by the lack of 
treatment for thos disorders in service.

The veteran's lay statements and hearing testimony are not 
indicative of continuity of digestive order since service, as 
they are unsupported by the complete absence of treatment for 
this disorder either in service or soon thereafter and the 
fact that treatment for this disorder began approximately 15 
years following separation from service.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding the 
Board is obligated to, and fully justified in, determining 
whether lay testimony is credible in and of itself, and that 
the Board may weigh the absence of contemporary medical 
evidence against lay statements); Maxson v. Gober, 230 F.3d 
1330, 1331 (Fed. Cir. 2000).  

Further, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Here, the veteran has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, the veteran's lay opinion 
does not constitute competent medical evidence and lacks 
probative value as to the matter of medical diagnoses and 
causation.  See also Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report that on which he or 
she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992) (a veteran is not competent to offer opinions 
on medical diagnosis or causation).  

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
digestive disorder, and this claim must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a digestive disorder is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


